Case 2:19-cV-00082-RRI\/|-RER Document 21 Filed 03/20/19 Page 1 of 21 Page|D #: 74

ANTHONY M. LA PINTA, ESQ. (AML-6505)
Reynolds, Caronia, Gianelli & La Pinta, P.C.
Attorneysfor Plainti]jf€ ER]N WHELAN,

SARAHE. GARCIA, DANIELLE A. READ,

PA TR]CK B. ODIERNA, BRENDAN S. LAFFERTY
and HA U LAM CHEUK aka MARTUV CHEUK

200 Vanderbilt Motor Parkway, Suite C-l 7
Hauppauge, New York l 1788

(631) 231-1199

UNITED STATES DISTRICT COURT
EASTERN DlSTRlCT OF NEW YORK

 

ERlN WHELAN, SARAH E. GARCIA, DANIELLE A.
READ, PATRICK B. ODIERNA, BRENDAN S.
LAFFERTY and HAU LAM CHEUK aka MARTIN CHEUK Civil Case No.
l9-CV-82(JMA)(AKT)
Plaintiffs,
AMENDED COMPLAINT
-against~
Jury Trial Demanded
COUNTY OF NASSAU, LIEUTENANT JAMES
BROWN # 8143, SERGEANT FRANK DISCALA
#8367, LlEUTENANT RONALD W. GIUMENTA,,
LIEUTENANT THOl\/IAS J. MCG()WAN, POLICE
OFFICER ROBERT D. GALGANO, POLICE
OFFICER DANIEL P. CONCANNON, POLICE
OFFICER JEREMY SEPULVEDA #9425, FIRE
MARSHAL JOHN B. KELLEHER, JR., POLICE
OFFICER ALEXANDER Shield #9422 (First Name
Unknown), POLICE OFFICER DILENA Shield #93 52
(First Name Unknown) and JOHN AND JANE DOES
1-13,
Defendants.
X

 

Plaintiffs, ER]N WHELAN, SARAH E. GARCIA, DANlELLE A. READ, PATRICK B.
ODIERNA, BRENDAN S. LAFFERTY and HAU LAM CHEUK aka MARTIN CHEUK , by their
attorney, ANTHONY M. LA PINTA, ESQ., respectfully allege as follows:

PRELIMINARY STATEMENT

l. This action is brought pursuant to 42 U.S.C. §§ 1983 and 1988, the Fourth, Fifth, Eighth

Case 2:19-cv-OOOS2-RRI\/|-RER Document 21 Filed 03/20/19 Page 2 of 21 Page|D #: 75

and Fourteenth Amendments to the United States Constitution, Due Process and the Constitution and
laws of the State of New York.

2. Jurisdiction of this action is founded upon 28 U.S.C. §§ 1331 and 1343 and 42 U.S.C.
§ 1983 as this is a civil action arising under the United States constitution and the laws of the United
States to redress deprivation of constitutionally and statutorily protected rights and interests under
color of` state law.

3. The incidents giving rise to this lawsuit occurred in the State of New Yorl<, County of
Nassau.

4. Venue it proper in this district pursuant to 28 U.S.C. § 1391.

5. New York CPLR § 1601 does not apply pursuant to the exception provided by CPLR §
l 602(1)(h).

PARTIES

6. At all times hereinafter mentioned, plaintiffs ERlN WHELAN, SARAH E. GARCIA,
DANIELLE A. READ, PATRICK B. ODIERNA, BRENDAN S. LAFFERTY and HAU LAM
CHEUK aka MARTlN CHEUK (hereinafter CHEUK) Were and continue to be citizens of the
United States of America and residents of Counties within the Eastern District of the State of
New York.

7. At all times hereinafter mentioned, defendant COUNTY OF NAS SAU was and
continues to be a duly constituted municipal corporation of the State of New York existing and
operating under and by virtue of the laws of the State of New York and the County of Nassau

and is the employer of the defendant officers herein.

Case 2:19-cv-OOOS2-RRI\/|-RER Document 21 Filed 03/20/19 Page 3 of 21 Page|D #: 76

8. At all times hereinafter mentioned, NASSAU COUNTY POLICE DEPARTMENT
was and continues to be an agency of defendant, the COUNTY OF NASSAU. Defendant
COUNTY OF NASSAU is responsible for the policies, practices and customs of the Nassau
County Police Department and the Nassau County Fire Marshal’s Office as well as the hiring,
screening, training, supervising, controlling and disciplining of its police officers, fire marshals
and civilian employees

9. Defendants LIEUTENANT JAMES BROWN, LIEUTENANT RONALD W.
GIUMENTA, LIEUTENANT THOMAS J. MCGOWAN, SERGEANT FRANK DISCALA,
POLICE OFFICER ROBERT D. GALGANO, POLICE OFFICER DANIEL P. CONCANNON,
POLICE OFFICER JEREMY SEPULVEDA, POLICE OFFICER ALEXANDER, Shield #9422
(First Name Unknown) and POLICE OFFICER DILENA, Shield # 93 5 2 (First Name Unknown)
were at all relevant times police officers and employees of the defendant COUNTY OF
NASSAU and members of the Nassau County Police Department and further, at all relevant
times acted under color of state law and within the scope of their employment. They are being
sued in their official and individual capacities

10. Defendant JOHN B. KELLEHER, JR., was at all relevant times a fire marshal and
employee of the defendant COUNTY OF NAS SAU and Nassau County Fire l\/Iarshal’s Office
and at all relevant times acted under color of State Law and within the scope of his
employment He is being sued in his official and individual capacity.

ll. At all times hereinafter mentioned, defendants JOHN and JANE DOE 1 ~ 10 are
fictitious names representing presently unidentified employees of the Nassau County Police

Department whose identities are known to the defendants NAS SAU COUNTY and NASSAU

Case 2:19-cv-OOOS2-RRI\/|-RER Document 21 Filed 03/20/19 Page 4 of 21 Page|D #: 77

COUNTY POLICE DEPARTMENT. Plaintiffs intend to name individual “JOHN” and

“JANE” DOES after learning their true identities All DOE defendants participated in Some or

all of the acts complained of herein, acting under color of state law and within the scope of their

employment These DOE defendants are being sued in their individual and official capacities._

Leave of Court will be sought to amend the complaint to include the true names and capacities

of the JOHN and JANE DOES as soon as such information becomes known to the plaintiffs
FACTUAL AND GENERAL ALLEGATIONS

12. That Meetball Place Too (hereinafter “Meetball”) is a public restaurant serving beer,
cider, wine and liquor with recorded and live bands and acoustic music. lt is licensed by the
New York State Liquor Authority and has its principal place of business is 206 l\/Iain Street,
Farmingdale, Nassau County, New York.

13. On or about November 25, 2017 and into the early morning hours of Novernber
26, 2017 and all times mentioned herein Plaintiffs ERIN WHELAN, SARAH E. GARCIA,
DANIELLE A. READ, PATRICK B. ODIERN, BRENDAN S. LAFFERTY and HAU LAM
CHEUK aka MARTIN CHEUK were lawfully employed by That l\/leetball Place Too, as
bartenders.

14. The days immediately preceding and following Thanksgiving are amongst the
busiest business days for establishments such as “Meetball” in the Long lsland area. Defendants
were aware of this.

15 . Saturday, November 25, 2017 directly followed the Thanksgiving holiday.

16. The individual named police officers and the JOHN and JANE DOE police officers

acting under the over all supervision of defendants LT. BROWN and SGT. DIS CALA assisted

Case 2:19-cv-OOOS2-RRI\/|-RER Document 21 Filed 03/20/19 Page 5 of 21 Page|D #: 78

each other in performing the various actions at “Meetball” hereinafter described and lent their
physical presence, support and the authority of their respective offices during such actions At
no time did any of the defendants intervene in the illegal and unconstitutional actions of their
fellow officers against the plaintiffs

17. On November 25, 2017 at or about 11:20 p.rn. approximately 10 or more Nassau
County police officers under the supervision of defendant LIEUTENANT JAMES BROWN and
SGT. FRANK DISCALA entered “Meetball” purportedly to conduct a license premise check
(hereinafter SLA check). Similar such checks at “Meetball” had been conducted since the
establishment opened, far more than any other similar establishment in the Farmingdale area.

18. Upon information and belief defendant LT. BROWN was assigned to the police
department’s Criminal Intelligence Rapid Response Team (CIRRT), and defendant SGT.
DISCALA was assigned to the Community Oriented Policing and Enforcement Unit (COPE).

19. Employees of American Protection Bureau lnc. were at the front and rear entrance
doors to “Meetball” checking for proper patron identifications and to insure capacity
requirements “Meetball” did possess and file with the State Liquor Authority the required
security license and agreement to hire these security guards and were in full compliance with the
General Business Law of the State of New York.

20. With knowledge that November 25 and 26, 2017 were important days in so far as the
profitability of “Meetball” and the plaintiff bartenders who rely in part on tips from patrons, the
defendants targeted “Meetball” knowing full well that patrons already in the establishment
would leave and those patrons who planned on entering the establishment would not enter

because of the significant police presence outside and inside “Meetball”.

Case 2:19-cv-OOOS2-RRI\/|-RER Document 21 Filed 03/20/19 Page 6 of 21 Page|D #: 79

21. The defendant police officers, who numbered approximately 10, entered “Meetball”
and immediately announced their presence and displayed their police badges to the patrons and
plaintiffs and began to search upstairs and downstairs bars, and the liquor bottles behind the bars
purportedly for illegal or contaminated bottles of liquor or other violations of law.

22. Patrons immediately left the premises voluntarily or were ordered to leave. Other
patrons were denied entry into “Meetball” by the defendants

23. At the direction of defendant LT. BROWN, and without legal basis, the Nassau
County Fire Marshal’s Office was contacted and a member of that office was requested to
respond to check and insure that the capacity requirements were being met.

24. Defendant KELLEHER, an agent of the Nassau County Fire Marshal’s Office,
responded to “Meetball” during the events on November 25 - 26, 2017. The manager of That
l\/leetball Place Too, Ralph Reale, was immediately confronted by defendant LT. BROWN who
verbally abused and cursed him and ordered him placed under arrest by defendant
SEPULVEDA at approximately ll:20 pm at a time when the SLA check was in progress There
was no probable cause for such arrest KELLEHER did not make a true and accurate count and
relied solely on a fictitious count of the number of patrons that defendants BROWN and
DISCALA claimed to have done.

25. Reale was later charged with a violation of General Business Law§ 70(2) alleging a
failure to possess the necessary documentation to lawfully hire security guards, this despite the
fact that That Meetball Place Too had a properly executed agreement with American Protection
Bureau lnc. which actually hired the security personnel at the bar. That charge was later

dismissed by the Nassau County District Attorney’s Office. Reale was also falsely charged by

Case 2:19-cv-OOOS2-RRI\/|-RER Document 21 Filed 03/20/19 Page 7 of 21 Page|D #: 80

defendant KELLEHER with overcrowding in violation of § 13.9 of the Nassau County Fire
Prevention Ordinance.

26. While under arrest and placed in a police van to await transport to a Nassau County
Police Department precinct, Mr. Reale over-heard defendant BROWN state to the other
defendant police officers present to “go in and fuck this place up.”

27. During the State Liquor Authority check, the defendant police officers under the
supervision of LT. BROWN and SGT. DISCALA falsely claimed that all the plaintiff bartenders
claimed to have premixed Sangria, Strawberry lnfused Tequila and Pinot Grigio Apple
Cinnamon Stick Liquor. None of the plaintiffs had done so and there was no pre-mixed infused
tequila with Pinot Grigio.

28. The police officers also falsely claimed to have observed insects inside a bottle of
l im Bean Vanilla and a bottle of Creme de Caco and declared the bottles contaminated

29. None of the bottles claimed by the defendants to have insects inside of them and
contaminated were taken for forensic analysis nor were the bottles photographed, or even
opened for content analysis to evidence insect infestation or contamination Defendants left the
bottles behind the bars for future consumption

30. Defendant BROWN ordered plaintiffs to produce their New York State driver’s
license while they were still behind the bars When plaintiffs requested an opportunity to get
their licenses from their lockers or automobiles, LT. BROWN falsely claimed that the plaintiffs
were required by law to have their license on their person whenever they were behind the bar
and serving liquor and could be arrested for failure to have their license on their person. Upon

information and belief this statement is untrue.

Case 2:19-cV-OOO82-RRI\/|-RER Document 21 Filed 03/20/19 Page 8 of 21 Page|D #: 81

31. Despite any probable cause to arrest, or proof of any violations of the law, plaintiffs
were told by defendant LT. BROWN, in words or substance, that the plaintiffs could be given
appearance tickets and allowed to remain at liberty but he (LT. BROWN) was going to have
them arrested and taken to jail.

32. Knowing full well that each plaintiff was employed by “l\/Ieetball” as a bartender and
none were a retail liquor licensee, the plaintiffs were arrested under the orders of LT. BROWN
and at the direction of SGT. DISCALA despite the fact no warrant was obtained, no exigent
circumstances existed to necessitate the arrests and no probable cause or legal basis existed to
believe that plaintiffs Were in fact guilty of any crime. No plaintiff consented to this arrest.

33. Each of the remaining police officer defendants failed and refused to intercede on
behalf of the plaintiffs knowing full well that the constitutional and statutory rights of the
plaintiffs were being violated.

34. LT. BROWN then ordered all plaintiffs to remove all of their personal property and
had defendant police officers under his and defendant SGT. DISCALA’s supervision handcuff
and escort each defendant out the back door, and further ordered them to stand against a wall
and searched in full view of patrons and other employees of “Meetball”.

35. Plaintiff CHEUK complained that his hand cuffs were too tight. LT. BROWN told a
police officer “fuck him, make them tighter.”

36. After being handcuffed, arrested and searched in the presence of members of the
public the plaintiffs were placed in the police van which manager Mr. Reale was already in and

transported to Nassau County Police Department Second Precinct.

Case 2:19-cV-OOO82-RRI\/|-RER Document 21 Filed 03/20/19 Page 9 of 21 Page|D #: 82

37. At the precinct the male plaintiffs were placed in a cell and handcuffed to a wall
while the female plaintiffs were handcuffed to a wall in a squad room.

38. Plaintiff HAU LAM CHEUK aka MARTIN CHEUK is a naturalized Untied States
citizen who was born in Hong Kong and emigrated to the United States in 1997. CHEUK has
been employed as a bartender for approximately 15 years and employed as such by That
Meetball Place since it opened for business on August 9, 2016. He remains employed there.

39. While in the holding cell chained to a Wall CHEUK had a sweatshirt on and was
extremely uncomfortable and sweating. CHEUK asked a nearby police officer if he could
remove the sweatshirt, to which the police officer said to CHEUK in words or substance “No,
this isn’t a Holiday Inn”. The sweatshirt was not removed.

40. Upon information and beliefs some of the plaintiffs overheard the police questioning
CHEUK extensively when taking his pedigree an to why and how and when his parents left
China and came to the United States, as wll as laughing and mocking his legal name of HAU
LAM CHEUK.

41. The plaintiffs overheard defendant BROWN loudly ordering the female plaintiffs to
be searched individually knowing full well that they had already been searched in the rear of
“Meetball” for allegedly violating a section of the Alcoholic Beverage Control Law disallowing
the premixing of alcohol. A defendant female police officer told defendant LT. BROWN that
she had already searched the female plaintiffs at the rear of “l\/Ieetball” in defendant BROWN’s
presence

42. That same female police officer whose identity is presently unknown approached the

female plaintiffs but did not immediately begin to physically search the plaintiffs

Case 2:19-cV-OOO82-RR|\/|-RER Document 21 Filed 03/20/19 Page 10 of 21 Page|D #: 83

43. Defendant BROWN reentered the squad room and ordered the female police officer
in a loud voice to “fucking search them” without any reasonable suspicion or cause to believe
that the female plaintiffs were carrying or concealing drugs, weapons or contraband or any other
evidence of a crime. The female police officer knowing full well that the female plaintiffs
constitutional rights were being violated did not intercede or refuse to conduct the Searches.

44. The sole reason for the search was to humiliate the female plaintiffs and cause them
emotional distress, mental anguish and embarrassment

45. Each female plaintiff was taken to a bathroom by the female police officer while
handcuffed behind the back, told to face the bathroom wall and not to move, uncuffed, ordered
to take off their footwear, ordered to unbutton their jeans, and lift up their shirt or blouse and
bra. Each female plaintiff was then searched against their will causing them to suffer further
emotional distress, mental anguish, humiliation and embarrassment

46. While each female plaintiff was being searched in the manner described above the
bathroom door was aj ar and LT. BROWN was standing by the doorway of the bathroom.

47. After being searched each female plaintiff was ordered to take down their pants and
urinate, all against the will of each plaintiff and with LT. BROWN still standing by the open
bathroom door causing plaintiffs to suffer further emotional distress, mental anguish,
humiliation and embarrassment

48. After each female plaintiff was individually searched in the manner described above
she was brought back to the squad room and re-handcuffed to the wall.

49. No contraband was found on any of the plaintiffs

10

Case 2:19-cV-OOO82-RR|\/|-RER Document 21 Filed 03/20/19 Page 11 of 21 Page|D #: 84

50. No female plaintiff acted in any manner to cause the defendants to believe that they
or others were in jeopardy of physical harm.

51. None of the male bartenders were searched a second time.

52. After pedigrees were taken, defendants BROWN, DISCALA and other defendants
attempted over and over to figure out What charge should be preferred against the plaintiffs
despite the fact that the plaintiffs had already been detained, seized and arrested for a number of
hours. Plaintiffs were booked by defendants DILENA Shield # 93 52 and ALEXANDER Shield
# 9422.

53. The defendants BROWN, GIUMENTA, MCGOWAN, DISCALA, GALGANO,
CONCANNON and SEPULVEDA ultimately conferred and charged all plaintiffs with violating

§ 106 of the Alcoholic Beverage Control Law for allegedly premixing Sangria, Strawberry
lnfused Tequila and Pinot Grigio Apple Cinnamon Stick liquor knowing full well that this law
applies only to retail licensees in so far as criminal liability is concerned and not to employees
such as plaintiffs herein.

54. The plaintiffs were ultimately given appearance tickets signed by defendant LT.
BROWN to appear in the First District Court, Hempstead on January 8, 2018.

5 5. District Court informations charging plaintiffs READ, LAFFERTY and GARCIA
falsely with the violations of Alcoholic Beverage Control Law § 106-2(A) were signed by
defendant CONCANNON and subscribed and sworn to before defendant GIUMENTA.

56. District Court informations charging plaintiffs ODIERNA, WHELAN and CHEUK
falsely with the violations of Alcoholic Beverage Control Law § 106-2(A) were signed by

defendant GALGANO and subscribed and sworn to before defendant GIUMENTA.

ll

Case 2:19-cV-OOO82-RR|\/|-RER Document 21 Filed 03/20/19 Page 12 of 21 Page|D #: 85

57. A District Court information charging plaintiff WHELAN With the very same crime
in the exact language as described in paragraph 52 above was signed by defendant GALGANO
and subscribed and sworn to before defendant l\/IcGOWAN.

5 8. On January 22, 2018 the plaintiffs were arraigned in Nassau County First District
Court and given future dates to appear for conference and trial.

5 9. Arrest narratives containing false facts to support the illegal arrests were prepared by
defendant DILENA, Shield # 9352.

60. The accusatory instrument charging each plaintiff with violation of § 106A of the
Alcoholic Beverage Control Law was dismissed upon motion of the Nassau County District
Attorney’s Office on August 7, 2018 thus terminating the prosecution in the plaintiffs favor.

61. Due to the actions of these defendants each plaintiff was seized, searched and
unlawfully arrested, charged with criminal activity, falsely imprisoned, maliciously prosecuted
and their rights to due process violated.

62. Each plaintiff suffered and continues to suffer from emotional distress, anxiety,
embarrassment humiliation and monetary loss

63. Defendant KELLEHER acting in concert with defendant BROWN prepared an
accusatory instrument falsely claiming that the subject premises were overcrowded on
November 26, 2017 at 01 : 15 am. That charge was also dismissed by the Nassau County District
Attorney’s Office.

64. Defendant CONCANNON acting in concert with defendant BROWN prepared an
accusatory instrument falsely claiming that certain bottles of liquor namely J im BeamVanilla,

Creme de Cacao Liquor and both pre-mixed bottles of Strawberry lnfused tequila were

12

Case 2:19-cV-OOO82-RR|\/|-RER Document 21 Filed 03/20/19 Page 13 of 21 Page|D #: 86

contaminated The liquor was never tested for contamination nor were the bottles opened,
tasted or taken for analysis to evidence contamination

65. The District Attorney of Nassau County moved to dismiss this accusatory instrument
on January 4, 2019.

66. The fact that all accusatory instruments prepared by defendants were dismissed is
further evidence of the wilful and malicious actions of the defendants

67. After learning that the criminal proceedings against all plaintiffs had been dismissed
by the Court upon motion of the Nassau County District Attorney’s Office on August 7, 2018
defendant BROWN continued his campaign of selective enforcement and harassment and
commenced to conduct another license premise check during the Thanksgiving week of 201 8.

68. On November 25, 2017, at approximately 10:45 p.m., knowing full well that this is
one of the busiest days for the restaurant and tavern business, defendant BROWN and
approximately 10 Nassau County Police officers, some in uniform and some in plain clothes,
entered “Meetball”, announced their police presence, displayed police badges to those plaintiffs
then working and patrons and began to search upstairs and downstairs bar. LT. BROWN
demanded to see the liquor license. With the large police presence patrons left the
establishment

69. Defendant BROWN knew full well that “Meetball” had a legal liquor license.
Defendant BROWN’s actions were a pretense to further harass, intimidate and humiliate
plaintiffs while causing patrons to leave and pecuniary loss to be incurred.

70. The actions of LT. BROWN and the Nassau County Police Department further

evidence a complete and utter disregard for the equal protection clause of the United States

13

Case 2:19-cV-OOO82-RR|\/|-RER Document 21 Filed 03/20/19 Page 14 of 21 Page|D #: 87

Constitution by selectively harassing “Meetball” and plaintiffs with baseless license checks,
false charges, false business and occupancy charges in an effort to cause patrons to frequent
other similar establishments in proximity to “l\/Ieetball” and ultimately cause “Meetball” to go
out of business and plaintiffs to lose gainful employment

7l. Such conduct of LT. BROWN further evidences his malice toward plaintiffs and
“Meetball”.

CAUSES OF ACTION
FIRST CAUSE OF ACTION
42 U.S.C. § 1983 - FALSE ARREST
AS T() ALL DEFENDANTS

72. Plaintiffs repeat, reiterate and reallege paragraphs l through 71 as if fully set forth
herein.

73. Defendants intended to and did seize, detain and confine plaintiffs when they arrested
them, removed them from their place of employment searched them, handcuffed them all
without any legal justification, transported them to a precinct and searched the female plaintiffs
again

74. None of the plaintiffs consented to their seizure, arrest, search or confinement

75. Defendants acted with malice, without a Warrant or any reasonable basis to believe
that any plaintiff was guilty of committing a crime which could justify an arrest or detention
under the laws of the State of New York.

76. The plaintiffs were subjected to unreasonable force under the circumstances without

any reason to believe that any of the defendants or others were in jeopardy of physical harm.

14

Case 2:19-cV-OOO82-RR|\/|-RER Document 21 Filed 03/20/19 Page 15 of 21 Page|D #: 88

77. The defendants’ acts were the proximate cause of damages sustained by the plaintiffs

78. By reason of the false arrest and seizure, each plaintiff incurred emotional harm,
humiliation, mental anguish, embarrassment and pecuniary loss

79. The acts of the defendants were intentional and with malice and warrant and justify
the assessment and award of punitive damages

80. As a consequence plaintiffs have been damaged in an amount to be determined at
trial, including punitive damages costs and an award of attorney’s fees is appropriate pursuant
to 42 U.S.C. § 1988.

SECOND CAUSE OF ACTION
42 U.S.C. § 1983 - FALSE IMPRISONMENT
AS TO ALL DEFENDANTS

81. Plaintiffs repeat, reiterate and reallege paragraphs 1 through 80 as if fully set forth
herein

82. Defendants intended to and did confine each of the plaintiffs when they were
arrested, removed from their place of employment, transported to a precinct and either
handcuffed to a wall or placed in a cell against their will and without legal justification

83. Defendants knew that none of the plaintiffs committed a crime, did not have probable
cause to believe any plaintiff committed a crime and the plaintiffs confinement was without
privilege or justification

84. Defendants BROWN, DISCALA, SEPULVEDA, GALGANO and other presently

unknown defendants arrested plaintiffs

15

Case 2:19-cV-OOO82-RR|\/|-RER Document 21 Filed 03/20/19 Page 16 of 21 Page|D #: 89

85. By reason of the false arrest and seizure, each plaintiff incurred emotional harm,
humiliation, mental anguish, embarrassment and pecuniary loss
86. The defendants acts were the proximate cause of damages sustained by the plaintiffs
87. The actions of the defendants warrant and justify the assessment and award of
punitive damages
88. As a consequence, plaintiffs have been damaged in an amount to be determined at
trial, including punitive damages, costs and an award of attorney’s fees is appropriate pursuant
to 42 U.S.C. § 1988.
THIRD CAUSE OF ACTION
42 U.S.C. § 1983 - MALICIOUS PROSECUTION
AS TO ALL DEFENDANTS
89. Plaintiffs repeat, reiterate and reallege paragraphs l through 88 as if fully set forth
herein
90. The defendants described above initiated criminal proceedings against each plaintiff,
falsely charging each plaintiff with violating § 106.2A of the Alcoholic Beverage Control Law,
with malice and without probable cause to believe any plaintiff committed the charged
violation
91. The defendants initiated the criminal proceeding against each plaintiff with complete
disregard for the rights of each plaintiff and without any reasonable basis to believe that the

plaintiffs had committed the crime for which they were charged

16

Case 2:19-cV-00082-RR|\/|-RER Document 21 Filed 03/20/19 Page 17 of 21 Page|D #: 90

92. The plaintiffs were required to attend court conferences for months until the criminal
proceedings against each plaintiff were terminated in their favor on August 7, 2018 upon the
motion of the Nassau County District Attorney’s Office.

93. By reason thereof, each plaintiff incurred emotional harm, humiliation, mental
anguish, embarrassment and pecuniary loss

94. The defendants’ acts were the proximate cause of damages sustained by the plaintiffs

95. The actions of these defendants were intentional and warrant and justify the
assessment and award of punitive damages

96. As a consequence plaintiffs have been damaged in an amount to be determined at
trial, including punitive damages, costs and an award of attorney’s fees is appropriate pursuant
to 42 U.S.C. § 1988.

FOURTH CAUSE OF ACTION
42 U.S.C § 1983 - ILLEGAL SEARCH
AS AGAINST DEFENDANT BR()WN and DEFENDANT “JANE” DOE

97. Plaintiffs repeat, reiterate and reallege paragraphs l through 96 as if fully set forth
herein

98. Defendant LT. BROWN and POLICE OFFICER “JANE” DOE violated plaintiffs
WHELAN, GARCIA and REED’s rights to physical liberty, bodily integrity, privacy and
freedom from unreasonable search and seizure when, without their consent LT. BROWN
ordered Officer “JANE” DOE to search them a second time without any reasonable basis and in

an unreasonable manner.

17

Case 2:19-cV-00082-RR|\/|-RER Document 21 Filed 03/20/19 Page 18 of 21 Page|D #: 91

99, Defendant POLICE OFFICER “JANE” DOE had previously searched the female
plaintiffs and conducted this second illegal search.

100. There was no reasonable suspicion or probable cause to believe that drugs,
weapons, contraband of any kind or any other evidence of a crime would be found on the
plaintiffs’ persons

101 Defendants BROWN and POLICE OFFICER “JANE” DOE conducted this
unreasonable search with actual malice and in an excessively unreasonable and intrusive manner
designed to further humiliate and embarrass the plaintiffs and cause them to suffer emotional
distress, anxiety and humiliation

102. The actions of these defendants were intentional and warrant and justify the
assessment and award of punitive damages

103. As a consequence, plaintiffs WHELAN, GARCIA and REED have been damaged
in an amount to be determined at trial, including punitive damages, costs and an award of
attorney’s fees is appropriate pursuant to 42 U.S.C. § 1988.

FIFTH CAUSE OF ACTION
42 U.S.C. § 1983 - FAILURE TO INTERCEDE
AS TO ALL DEFENDANTS

104. Plaintiffs repeat, reiterate and reallege paragraphs l through 103 as if fully set forth
herein

105. The defendants and each of them violated the Eighth Amendment to the United

States Constitution by virtue of their failure to exercise their affirmative duty to intercede on

18

Case 2:19-cV-00082-RR|\/|-RER Document 21 Filed 03/20/19 Page 19 of 21 Page|D #: 92

behalf of plaintiffs knowing full well that the plaintiffs’ Constitutional rights were being
violated by other police officers and fire marshals in their presence.

106. The defendants observed or had reason to know that Constitutional violations of
false arrest, false imprisonment malicious prosecution and unreasonable searches of the
plaintiffs were being committed these defendants had reasonable opportunity to intervene and
prevent harm to plaintiffs from occurring and failed and refused to do so.

107. The defendants’ acts were the proximate cause of damages sustained by the
plaintiffs

108. The actions of these defendants Were intentional and warrant and justify the
assessment and award of punitive damages

109. As a consequence, plaintiffs have been damaged in an amount to be determined at
trial, including punitive damages costs and an award of attorney’s fees is appropriate pursuant
to 42 U.S.C. § 1988.

SIXTH CAUSE OF ACTI()N
MONELL LIABILITY AGAINST COUNTY OF NASSAU

110. Plaintiffs repeat, reiterate and reallege paragraphs l through 109 as if fully set forth
herein

111. Defendant COUNTY OF NASSAU, acting through the Nassau County Police
Department, had actual and/or de facto policies, practices customs and/or usages of failing to
properly train, supervise or discipline its police officers concerning correct practices in
conducting investigations the use of force, lawful search of individuals and/or their properties

obligation not to promote or condone perjury and/or assist in the prosecution of innocent

19

Case 2:19-cV-00082-RR|\/|-RER Document 21 Filed 03/20/19 Page 20 of 21 Page|D #: 93

persons and obligation to effect an arrest only When probable cause exists for such arrest and
prosecution

112. Further, the existence of the aforesaid unconstitutional policies practices customs
and/or usages may be inferred from repeated occurrences of similar wrongful conduct

113. Upon information and belief after learning of their employees’ violations of
plaintiffs’ Constitutional rights the defendant COUNTY OF NAS SAU failed to investigate the
wrongdoing, failed to remedy the wrong, failed to discipline the defendants thereby being
grossly negligent in managing subordinates and allowed such policies and customs to exist

114. Defendant COUNTY OF NASSAU maintained the above described policies
practices customs or usages knowing fully well that the policies practices customs or usages
lead to improper conduct by its police officers and employees After learning of their
employees’ violations of the plaintiffs Constitutional rights and the dismissal of the charges and
termination of the prosecution in plaintiffs’ favor, the COUNTY OF NAS SAU and its police
department failed to investigate or take any corrective action to prevent future occurrences thus
the defendant acted With deliberate indifference, and its failure was a direct and proximate cause
of plaintiffs’s injuries as described herein By reason of the foregoing plaintiffs and each of
them have been damaged

115. As a consequence plaintiffs have been damaged in an amount to be determined at
trial, including punitive damages costs and an award of attorney’s fees is appropriate pursuant

to 42 U.S.C. § 1988.

20

Case 2:19-cV-00082-RR|\/|-RER Document 21 Filed 03/20/19 Page 21 of 21 Page|D #: 94

WHEREFORE, Plaintiffs request the following relief j ointly and severally as against all

the defendants

1. A trial by jury on all issues

2. An award of compensatory damages in an amount to be determined at trial;

3. An award of punitive damages in an amount to be determined at trial;

4. Disbursements costs and attorneys’ fees pursuant to 42 U.S.C. § 1988; and

5. Such other and further relief as this Court may deem just and proper.

Dated: Hauppauge, New York
March 20, 2019

   

 

Yours etc.,

ANTHoNY M. LA PY‘A`;&ESQ. (AML-6505)
Reynol , elli & La Pinta, P.C.
Altorneysfor Plaintiffs

ERIN WHELAN, SARAHE. GARCIA,

DANIELLE A. READ, PA TRICK B. ODIERNA,
BRENDANS. LAF F ER T Y and HA ULAMCHEUK aka
MAR TIN CHEUK

200 Vanderbilt Motor Parkway, Suite C-17
Hauppauge, New York 11788

(631) 231-1199

21

